Sandler, J. P., concurs in a memorandum as follows:
I agree with the result reached in the court’s memorandum opinion, and write separately only because of a concern, perhaps unjustified, that the court’s opinion is susceptible of a construction that would deny to a certificate of relief from disabilities or a certificate of good conduct the consequences clearly intended in Correction Law § 753 (2).
Correction Law § 752 unambiguously sets forth the general principle that no application for any license or employment "shall be denied by reason of the applicant’s having been previously convicted of one or more criminal offenses, or by reason of a finding of lack of 'good moral character’ when such finding is based upon the fact that the applicant has previously been convicted of one or more criminal offenses”.
Two exceptions to this general rule are set forth. The first exception applies when "there is a direct relationship between one or more of the previous criminal offenses and the specific license or employment sought” (§ 752 [1]). The second exception applies where it is found that "the issuance * * * or the *522granting of the employment would involve an unreasonable risk to property or to the safety or welfare of specific individuals or the general public” (§ 752 [2]).
Section 753 is captioned "Factors to be considered concerning a previous criminal conviction; presumption”. Correction Law § 753 (1) opens with the following sentence: "In making a determination pursuant to section seven hundred fifty-two of this chapter, the public agency or private employer shall consider the following factors”. There follow eight factors which are required to be considered. It seems indisputable that the determination to be made upon consideration of the listed factors is whether or not the particular conviction falls within either of the exceptions to the general rule.
Correction Law § 753 (2), opening with the same language found at the beginning of subdivision (1), provides: "In making a determination pursuant to section seven hundred fifty-two of this chapter, the public agency or private employer shall also give consideration to a certificate of relief from disabilities or a certificate of good conduct issued to the applicant, which certificate shall create a presumption of rehabilitation in regard to the offense or offenses specified therein.”
It seems to me indisputably clear that subdivision (2) of section 753 also contemplates that the effect of one of the certificates specified in it is to be considered in determining whether or not the prior conviction falls within one of the exceptions to the general rule set forth in section 752. My concern with the court’s memorandum opinion is that it seems to me to obscure this clear meaning of subdivision (2).
I agree that the factors set forth in subdivision (2) arising from the issuance of one of the certificates described would appear to be relevant primarily to the second exception set forth in section 752, the exception that arises upon a finding that the issuance of the license or the granting of employment would involve an unreasonable risk to property or to the safety or welfare of individuals or the public. It is not easy to see how a presumption of rehabilitation on the part of an applicant is relevant to whether or not there is a direct relationship between the applicant’s prior conviction and the specific license or employment sought, although in Matter of Marra v City of White Plains (96 AD2d 17), the court appeared to give weight to the issuance of such a certificate in its determination that there was not a direct relationship between that applicant’s prior conviction and the license he sought.
*523On the facts of this case, it seems to me clear that when all the factors set forth in Correction Law § 753 (1) are considered, together with the presumption of rehabilitation set forth in subdivision (2), there is a compelling basis for the conclusion that there was here a direct relationship between the petitioner’s conviction and the specific license that he sought and that was denied. Among the factors listed in subdivision (1) that strongly support such a conclusion are:
"(b) The specific duties and responsibilities necessarily related to the license or employment sought.
"(c) The bearing, if any, the criminal offense or offenses for which the person was previously convicted will have on his fitness or ability to perform one or more such duties or responsibilities * * *
"(e) The age of the person at the time of occurrence of the criminal offense or offenses.
"(f) The seriousness of the offense or offenses.”
Once it is concluded that respondent had an adequate, indeed strong basis for the determination that there was a direct relationship between petitioner’s previous criminal offense and the license he sought, it becomes clear that respondent was entitled to consider the petitioner’s prior conviction in considering his application, and that the result reached was not arbitrary or capricious. [See, 132 Misc 2d 581.]